Citation Nr: 1004124	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  04-38 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1. Entitlement to service connection for prostate cancer to 
include as due to exposure to Agent Orange.

2. Entitlement to service connection for erectile dysfunction 
to include as due to exposure to Agent Orange.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1968 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2003 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In August 2007, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran contends that he developed prostate cancer and 
erectile dysfunction due to exposure to Agent Orange.

In August 2007, the Veteran testified that while aboard the 
USS Ranger (CVA-61), he was stationed off the coast of 
Vietnam.  He also stated that following a fall, he was 
treated at a hospital in the Philippines and in December 1969 
he flew in a military medical evacuation plane from the 
Philippines with a stop in Saigon, Vietnam, before continuing 
to the United States.  

In February 2009, the Board remanded the case and asked that 
the RO obtain the Veteran's service personnel records and the 
Veteran's in-patient records from the hospital at Clark Air 
Force Base in the Republic of the Philippines.



The RO completed the requested additional development.  The 
records confirm the Veteran was transferred from the USS 
Ranger and was evaluated at the Clark Air Force Base hospital 
for a seizure disorder.  The records show that the Veteran 
was discharged from the hospital on the day after Christmas 
and sent to the United States for a Medical Board. 

As the additional records confirm part of the Veteran's 
account and as VA will make as many requests as are necessary 
to obtain relevant records from a Federal department or 
agency unless VA concludes that the records sought do not 
exist or that further efforts to obtain those records would 
be futile, the case is REMANDED for the following action:

1. Ask the proper Federal custodian for 
any record of a military flight for 
medical evacuations leaving Clark Air 
Force Base on or about December 26, 
1969, and whether such flights 
routinely stopped over in Vietnam 
before continuing on to the United 
States.  If the records do not exist or 
further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).

2. After the development requested is 
completed, adjudicate the claims.  If 
any benefit sought remains denied, 
provide the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


